DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed December 1, 2020 has been submitted for consideration by the Office.  It has been placed in the application file and the information referred to therein has been considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
	1. Determining the scope and contents of the prior art.
	2. Ascertaining the differences between the prior art and the claims at issue.
	3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda et al (Pub Num 2016/0189824, herein referred to as Fukuda) in view of Ishii et al (Pub Num 2017/0004900, herein referred to as Ishii).  Fukuda discloses an assembled wire (Fig 1) composed by stacking a plurality of rectangular metallic bodies (Paragraph 2).  Specifically, with respect to claim 1, Fukuda discloses an assembled wire (1) comprising a conductor portion (2) and a strand insulating layer (11) that coats the conductor portion (2) and an outer insulating layer (21) that coats the plurality of strands (3).  With respect to claim 4, Fukuda discloses that the thickness of the strand insulating layer (11) is 10µm or less (i.e. 15µm or less; Paragraph 31).  With respect to claim 5, Fukuda discloses that the outer insulating layer (21) includes a resin that has a melting point or a glass transition temperature of 250 oC (i.e. Paragraphs 39-41 states that the insulation covering resin may comprise of several resins the applicant states has such characteristics such as polyarylehterketone (PAEK), modified . 
	While Fukuda discloses an assembled wire, Fukuda doesn’t necessarily disclose a strand insulating layer that comprises a plurality of internal voids (claim 1), nor the ratio of the voids is between 0.1-80% (claim 2), nor the ratio of the voids is between 0.1-50% (claim 3), nor the modulus of elasticity of the strand insulating layer at 200oC is between 10-2000MPa (claim 10), nor the step of foaming the resin so as to obtain a strand (claim 12), nor the segment coil using the assembled wire of claim 1 (claim 13).
	Ishii teaches an assembled wire (Figs 1-11b), in which the insulation coating is bubbled in order to improve conductor occupancy in the slot thereby resulting in oC (i.e. Paragraph 65 states that the insulation covering resin may comprise of several resins the applicant states has such characteristics such as polyarylehterketone (PAEK), polyphenylene sulfide (PPS), polyethylene naphthalate (PEN), and polyethylene terephthalate (PET)).  With respect to claim 6, Ishii discloses that the strand insulating layer (2) is a resin layer including a thermosetting resin as a principal component (Paragraph 57).  With respect to claim 7, Ishii discloses that the strand (1) may have a flat square shaped cross section (Paragraph 52), and the plurality of the strands (2) are stacked up with each other in layers in a thickness direction (Figs 11(a) & 11(b)).  With respect to claim 8, Ishii discloses that the number of the stacked layers of the strand (2) is between two and six (Figs 11(a) & 11(b)).   With respect to claim 9, Ishii discloses that the outer insulating layer (3) includes at least one type of thermosetting resin selected from a group of resin consisting of: polyarylehterketone, oC is between 10 MPa and 2000 MPa (i.e. Paragraph 65 states that the insulation covering resin may comprise of several resins the applicant states has such characteristics such as polyarylehterketone (PAEK), polyphenylene sulfide (PPS), polyethylene naphthalate (PEN), and polyethylene terephthalate (PET)).   With respect to claim 11, Ishii discloses that the voids (i.e. bubbles) are crushed and flattened in a thickness direction of the strand insulating layer (2) over an entire periphery (Figs 8(a) & 8(b)).  With respect to claim 12, Ishii discloses a method for manufacturing an assembled wire (Figs 11(a) & 11(b)), the method comprising a step of coating a conductor portion (1) with a resin (2) and foaming the resin (2) so as to obtain a strand in which the conductor portion is coated with a strand insulating layer (Fig 8(a) & 8(b)), and a step of assembling a plurality of the strands (2), coating an outer insulating layer (3) on an outer periphery portion of the strands (3), and collapsing the strand insulating layer (Paragraph 19).  With respect to claim 13, Ishii discloses that the assembled wire (Figs 11(a) & 11(b)) is utilized in a segment coil (11, Figs 2(a) & 2(b)).
	It would have been obvious to one having ordinary skill in the art of cables at the time the invention was made to modify the assembled wire of Fukuda to comprise the outer insulation configuration as taught by Ishii because Ishii teaches that such a configuration provides an assembled wire (Figs 1-11b), in which the insulation coating is bubbled in order to improve conductor occupancy in the slot thereby resulting in superior durability (Paragraph 19).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, but discloses insulated conductors being utilized as assembled wire in segmented coils of stators. Please refer to the enclosed PTO-892 form for the citation of pertinent art in the present case.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MAYO III whose telephone number is (571)272-1978.  The examiner can normally be reached on M-Thurs (5:30a-3:00p) Fri 5:30a-2p (w/alternating Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/William H. Mayo III/


William H. Mayo III
Primary Examiner
Art Unit 2847
WHM III